Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Koichiro Nakanishi on 11/17/2021.
The application has been amended as follows: 
Claim 1:  (Examiner’s Amendment) A heating and hot-water supply apparatus for performing, using a common heating medium, a heating operation by circulating the heating medium through a heating terminal, and a hot-water supply operation of heating service water through heat exchange with the heating medium circulated through a hot-water supply heat exchanger and supplying hot water, the apparatus comprising: a heater configured to heat the heating medium; a temperature sensor configured to sense a temperature of the heating medium; a distribution unit valve configured to change a distribution ratio of the heating medium distributed between the heating terminal and the hot-water supply heat exchanger; and a controller configured to control an amount of heat generated by the heater in accordance with the heating operation or the hot-water supply operation, and stop heating with the heater when the temperature of the heating medium reaches a predetermined upper-limit temperature, wherein:  [[n]] within the regulation period.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of reference, Kageyama et al. (US 2021/0102713), Gange (US 2018/0073749), and Aoki et al. (US 2018/0314275), alone or in combination does not disclose the claimed heating and hot water supply apparatus wherein the controller is configured to control the heater to supply less heat than required for the hot water supply demand while adjusting the ratio of heated medium supplied between the hot water supply and the heating supply.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762